Order unanimously affirmed with costs. Memorandum: Defendant’s application for modification or termination of maintenance payments to plaintiff was properly denied. Defendant failed to show a substantial change in circumstances since his last application for a modification (Domestic Relations Law § 236 [B] [9] [b]; see, Matter of Funt v Funt, 65 NY2d 893, 894) or, indeed, since entry of the judgment of divorce. His indebtedness on the farm property was considered at the time of the divorce when he opted to retain the farm rather than sell it and divide the proceeds. Finally, defendant’s argument that plaintiff’s improved financial condition should entitle him to a modification is without merit. The fact that plaintiff has secured a position from which she grosses $315 biweekly is not grounds for terminating maintenance payments ordered on dissolution of this 30-year marriage. (Appeal from order of Supreme Court, Chautauqua County, Hartley, J. —modify maintenance.) Present — Callahan, J. P., Denman, Pine, Balio and Lawton, JJ.